840 F.2d 229
IU INTERNATIONAL CORPORATION, Plaintiff-Appellant,v.NX ACQUISITION CORP.;  NEOAX, Inc.;  Dyson-Kissner-MoranCorporation;  WM Financial Corp., Defendants-Appellees,Securities and Exchange Commission, Amicus Curiae.
No. 88-3013.
United States Court of Appeals,Fourth Circuit.
Submitted Feb. 12, 1988.Decided Feb. 17, 1988.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-88-84).
Paul Vizcarrondo, Jr., New York City, (Francis B. Burch, Jr., Piper & Marbury, Baltimore, Md., Wachtell, Lipton, Rosen & Katz, New York City, on brief), for plaintiff-appellant.
Stephen P. Lamb (Skadden, Arps, Slate, Meagher & Flom, Wilmington, Del., George Beall, Mark D. Gately, Miles & Stockbridge, Baltimore, Md., on brief), for defendants-appellees.
Eric Summergrad, Asst. General Counsel (Daniel L. Goelzer, General Counsel, Jacob H. Stillman, Associate General Counsel, Lucinda O. McConathy, Special Counsel, Washington, D.C., on brief), for amicus curiae S.E.C.
Before WINTER, Chief Judge, and RUSSELL, WIDENER, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN, CHAPMAN, WILKINSON, and WILKINS, Circuit Judges, in banc.
PER CURIAM:


1
By a split vote the panel affirmed the judgment of the district court denying a preliminary injunction enjoining the tender offer of NX Acquisition Corporation, et al. for alleged noncompliance with the Williams Act and the regulations thereunder.    IU International Corporation v. NX Acquisition Corp., 840 F.2d 220 (4 Cir.1988).  Thereafter a majority of the court voted to reconsider the case in banc.


2
The case has been reconsidered in banc by a consideration of the briefs and panel opinions.  A majority of the in banc court has voted to affirm the judgment of the district court for the reasons set forth in the majority panel opinion.  Judges Winter, Russell and Sprouse dissent.  They would reverse for the reasons set forth in the dissenting panel opinion.


3
The mandate shall issue forthwith.


4
AFFIRMED.